Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/22/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-8 remain pending with claim 5-8 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicants arguments relative measurement of the steepness degree, arguing that the prior art measures in the longitudinal direction whereas the instant claims measure in the width direction.  Specifically, the examiner notes the claims are directed towards product claims.  
The examiner notes that Ikenaga discloses undulations are present in the steel sheet, i.e. edge wave, middle wave (0008) and the steepness degree at each position is measured (123).    Applicant’s note that the prior art does have a steepness in the width direction; however, fails to measure the steepness and therefore cannot read on the claims as drafted.  The examiner notes that the prior art discloses the undulations/corrugations are developed by increasing the reduction ratio of the film (0008) and that thicker metal sheets have reduced corrugations/undulations.  Additionally, Ikenaga explicitly discloses that the control over the undulations, steepness degree of any undulations and the investigation of the sheet after reduction to provide optimum metal sheet for masking.   Therefore, contrary to the applicant’s 
Applicant’s mere measurement of a different direction of the controlled undulations does rebut the obviousness of strict control over the undulations (in all directions) and one taking the Ikenega reference it its entirety would have found it obvious to have controlled the side and location on the final metal sheet to reap the benefits as outlined by Ikenega.
Additionally, the reference articulates that undulations are reduced by increasing the thickness and thus since the claims do not require any thickness, one would have predictably found the undulations reduced with increasing thickness.
As outlined in detail previously, the applicants have failed to appreciate the full teachings of Ikenega and what it suggests to one of ordinary skill in the art.  Applicant’s arguments that Ikenaga is completely opposite to the instant claim 1, appearing to argue Ikenaga discloses the measurement in the longitudinal direction versus the width direction and therefore cannot read on the claims as drafted.  The examiner notes such a distinction; however, the examiner is not taking the position that measuring the longitudinal direction is equal to the width direction.  The examiner has set forth a prima facie case of obviousness that Ikenaga reasonably suggests to one of ordinary skill in the art to have strict control over the 
The applicants have not proffered no any second considerations or factual evidence that rebuts the examiner’s position, nor any evidence that would rebut the examiner’s prima facie case of obvious and therefore the examiner maintains the prima facie case of obviousness.
	The applicant’s argument that prior art would be modified to no long meet conditions as illustrated by Ikenaga is not persuasive as the examiner has not taken the position that the criteria of Ikenaga would be ignored, but rather that the reference, taken as a whole would suggest strict control over the undulations, in both the longitudinal and width directions (and increasing the thickness will reduce undulations) and therefore measuring in additional directions would have been obvious as predictable to achieve the strict control.  The applicant has not offered any significant factual evidence that would rebut this position.  
	Applicants argue that the prior art uses conditions 1 and 2 to adjusted steepness in the longitudinal direction to provide certain benefits and therefore argues that it seems clear that the steepness in the width direction does not provide these benefits.  The examiner does not agree that this seems clear because it’s a mere conclusion without any factual evidence to support this assertion.  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent Application Publication 20160208392 by Ikenaga et al.
Ikenaga discloses a vapor deposition mask substrate, which is a metal sheet that has a shape of a strip and is configured to be etched to include a plurality of holes and used to manufacture a vapor deposition mask, 
wherein the metal sheet has a longitudinal direction in which it is stretched and a width direction, the metal sheet has shapes in the width direction that are taken at different positions 
each shape includes undulations repeating in the width direction, each undulation includes a valley at each of two ends of the undulation, each undulation has a length, which is a length of a straight line in the width direction that connects one of the valleys of the undulation to the other valley (Figure 9a-9d)
a percentage of a height of each undulation relative to the length of the undulation is a unit steepness (see e.g. 0123-0125).
the metal sheet has a unit length in the longitudinal direction of 500 mm (0136),
 a maximum value of the unit steepnesses of the metal sheet per the unit length is a first steepness, and the first steepness is less than or equal to 0.5% (see e.g. 0129, Table 24, fourth sample),
the metal sheet thickness from 20 microns to 100 microns overlapping the claimed range and thus making obvious the claimed range (110).
Here, the examiner notes that the prior art discloses the metal sheet strip that has the unit length as claimed (see above) and discloses the undulations/corrugations are developed by increasing the reduction ratio of the film (0008) and that thicker metal sheets have reduced corrugations/undulations.  Additionally, Ikenaga explicitly discloses that the control over the undulations, steepness degree of any undulations and the investigation of the sheet after reduction to provide optimum metal sheet for masking.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Ikenaga to provide the optimum control over the metal properties to achieve the reduced/optimum 
Claim 2:  Ikenaga discloses wherein a maximum value of the unit steepnesses of all undulations in the width direction at each position in the direction is a second steepness, and an average value of the second steepnesses of the metal sheet per unit length is less than or equal to 0.25% (see Table 24, fourth sample).
Claims 3-4:  Ikenaga does not discloses the maximum number of undulations per unit length nor the average value as claimed.  However as indicated above, the prior art makes obvious controlling the undulations so as to provide an optimum metal sheet configured for mask and therefore it would have been obvious to have used routine experimentation to provide the optimum number and average value as claimed to achieve the control over the undulation of the metal strip.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718